OPINION
PER CURIAM:
This is a suit against an individual who is executrix of an estate. The claim in question did not arise out of anything that the decedent did during his lifetime, or upon any obligation of the deceased, but arose out of a contract alleged to have been made by the defendant in reference to matters which it is claimed were performed in the due execution of her duties as executrix. The case does not involve a situation where the executrix acted with particular authority from the Probate Court.
No evidence was offered on behalf of the defendant, and the judgment was against the defendant in her personal capacity.
The law which is dispositive of the case is stated in an opinion by the Supreme Court of Ohio, as follows:
“The general rule is, that when the cause of action upon which a personal representative is sued, arises in the lifetime of his decedent, or afterward, upon an obligation of the deceased, the liability is that of the estate, and the representative is bound only so far as assets come to his hands applicable to its satisfaction; but upon contracts made by the personal representative, though for services and expenses necessary in the due execution of his trust, he is individually liable, for he is without authority to bind the estate by his promise.” Thomas, Admix. v Moore, etc., 52 Oh St 200, at p. 204.
Judgment affirmed.
WASHBURN, PJ., DOYLE, J. and STEVENS, J., concur.